Name: Commission Regulation (EEC) No 2748/79 of 6 December 1979 on the classification of goods falling within subheading 13.03 C III of the Common Customs Tariff
 Type: Regulation
 Subject Matter: health;  tariff policy;  natural and applied sciences
 Date Published: nan

 Avis juridique important|31979R2748Commission Regulation (EEC) No 2748/79 of 6 December 1979 on the classification of goods falling within subheading 13.03 C III of the Common Customs Tariff Official Journal L 311 , 07/12/1979 P. 0020 - 0020 Finnish special edition: Chapter 2 Volume 2 P. 0143 Greek special edition: Chapter 02 Volume 7 P. 0307 Swedish special edition: Chapter 2 Volume 2 P. 0143 Spanish special edition: Chapter 02 Volume 6 P. 0119 Portuguese special edition Chapter 02 Volume 6 P. 0119 COMMISSION REGULATION (EEC) No 2748/79 of 6 December 1979 on the classification of goods falling within subheading 13.03 C III of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of a product having the following composition: >PIC FILE= "T0011957"> Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Council Regulation (EEC) No 2384/79 (4), includes under subheading 13.03 C III mucilages and thickeners derived from vegetable products, other than agar-agar and mucilages and thickeners extracted from locust beans or locust bean seeds; Whereas the only purpose of the addition of the sugars (sucrose and dextrose) is to ensure standardization of the substance performing the thickening action (calcium carrageenate), in other words, to ensure a constant activity during use; Whereas the presence of 37 79 % of sugars does not deprive the product in question of its character as a thickener derived from vegetable products of subheading 13.03 C III; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product having the following composition: >PIC FILE= "T0011958"> falls to be classified in the following subheading of the Common Customs Tariff: 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products: C. Agar-agar and other mucilages and thickeners, derived from vegetable products: III. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 40, 11.2.1977, p. 1. (3)OJ No L 172, 22.7.1978, p. 1. (4)OJ No L 274, 31.10.1979, p. 9.